Case 2:18-cv-09224-MWF-SS Document 1-1 Filed 10/26/18 Page 1 of 17 Page ID #:14




                     EXHIBIT "A"
        Case 2:18-cv-09224-MWF-SS Document 1-1 Filed 10/26/18 Page 2 of 17 Page ID #:15
                                                                                          CONFORMED COPY
        L                                                                                  ORIGINAL FILED
                                                                                        Superior Court of Galifornj
                                                                                          County of Los AnoeIe
                  AY SMITH (CA Bar No. 166105)
                 (Email: jsgslaw.org)                                                             SEP 1 8 2018
                 JOSHUA F. YOUNG (CA Bar No. 232995)
                 (Email: jyoung®gslaw.org)                                           Sherri   k               Office/Clerk
            3    GILBERT & SACKMAN                                                                                   Deputy
                 A LAW CORPORATION                                                        ~          Ysmith
                                                                                                                 ,




            4    3699 Wilshire Boulevard, Suite 1200
                 Los Angeles, California 90010
            5    Telephone: (323) 938-3000
                 Fax: (323) 937-9139
            6
                 RANDY RENICK (CA Bar No. 179652)
            7    (Email: rrr@hadsellstormer.com)
                 CORNELIA DAT (CA Bar No. 207435)
            8    (Email: cdai@hadsellstormer.com)
                 HADSELL STORMER & BENICK, LLP
2   •
            9    128 North Fair Oaks Avenue, Suite 204
                 Pasadena, California 91103-3645
        10       Telephone: (626) 585-9600
                 Fax: (626) 577-7079


                                                                                                                              P
        11
                 Attorneys for Plaintiffs Michelle Kendig and
        12       Jim Kendig
                                                                                                                              S
        13
                                       SUPERIOR COURT OF THE STATE OF CALIFORNIA
        14
                                  FOR THE COUNTY OF LOS ANGELES               -    CENTRAL DISTRICT
        15
        16
                 MICHELLE KENDIG and JIM KENDIG,                        Case No.
        17       individually and on behalf of all similarly situated              BC 722119
                 current and former employees,                          CLASS ACTION
        18
                                        Plaintiffs,                     CLASS ACTION COMPLAINT FOR
        19                                                              DAMAGES, RESnnJTION, AND
                        V.                                              INJUNCTIVE
                                                                               lYE RELIEF
        20
                 EXXONMOBIL OIL CORP.; EXXONMOBIL                             Failure to Authofize and Permit Rest
        21       PIPELINE COMPANY; PBF ENERGY                                 Periods (Lab. Code §§ 226.7, TWC Wage
                 LIMITED; TORRANCE REFINING COMPANY,                          Order 1-2001);
        22       LLC, and DOES 1 through 10, inclusive,                       Failure to Furnish Accurate Wage
                                                                              Statements (Lab. Code. §§ 226 and 226.3)
        23                              Defendants.                           Private Attorneys General Act (Lab. Code
                                                                              § 2698 etseq3;
        24                                                                    Violation of the California Unfair
                                                                              Competition Law (Bus. & Prof. Code
        25                                                                    § 17200 c/seq.)
        26                                                              DEMAND FOR JURY TRIAL

        27

            28


                             CLASS ACTION    COMPLAINT FOR DAMAGES, RESTITUTION AND INJUNCTIVE RELIEF
     Case 2:18-cv-09224-MWF-SS Document 1-1 Filed 10/26/18 Page 3 of 17 Page ID #:16
 I                                               INTRODUCTION
 2            1.      MICHELLE KENDIG and JIM KENDIG ("Named Plaintiffs") bring this action against

 3 Defendants EXXONMOBIL OIL CORP. and EXXONMOBIL PIPELINE COMPANY (the "Exxon

 4 Defendants"); and PBF ENERGY LIMITED and TORRANCE REFINDJG COMPANY, LLC (the

 5 "PBF Defendants"), and other as of yet unnamed Defendants, alleging unfair business practices and

 6 violations of the California Labor Code. Named Plaintiffs bring this action individually and as a

 7 proposed class action on behalf of similarly situated current and former employees who have been

 8 employed by Defendants at the oil refinery, distribution and pipeline facilities located in or around

 9    Torrance, California, in Los Angeles County.

10           2.       Named Plaintiffs seek class-wide relief under California law for Defendants' breach of its

11 legal obligations to authorize and permit test periods and to furnish timely and accurate wage

12 statements, pursuant to California Labor Code §§ 226, 226.3, 226.7, and California Industrial Welfare

13    Commission Wage Order No. 1-2001 ("Wage Order 1-2001"), to operators at its California Refineries.

14           3.       Named Plaintiffs, suing on behalf of themselves, the putative class members, and the
15    general public, also seek restitution and injunctive relief tinder California law for Defendants' unlawful,

16 unfair, and fraudulent business practices which have deprived its employees of their rights under

17 California labor laws and regulations, in order to reduce its payroll costs and increase profits, in

18    violation of applicable laws.

19           4.       Named Plaintiffs, suing on behalf of themselves and the putative class members, also
20    seek relief under California's Private Attorneys General Act of 2004, California Labor Code
                                                                                                      § 2698 et
21    seq. ("PAGA").

22                                                THE PARTIES
23           1.       Named Plaintiff Michelle Kendig is, and at all relevant times was, a competent adult
24    residing in Torrance, California, in Los Angeles County.

25           2.       Named Plaintiff Jim Kendig is, and at all relevant times was, a competent adult residing
26    in Torrance, California, in Los Angeles County.

27           3.       Named Plaintiffs are and have been employed by Defendants within the State of

28 California and are "employees" as defined in Wage Order 1-2001. Named Plaintiffs currently are or



                   CLASS ACTION COMPLAINT FOR DAMAGES, RESTITUTION AND INJUNCTIVE RELIEF
     Case 2:18-cv-09224-MWF-SS Document 1-1 Filed 10/26/18 Page 4 of 17 Page ID #:17

 I were employed as operators at Defendants' refinery, distribution, and pipeline facilities. Named

2     Plaintiffs currently reside in the State of California.

3            4.        Named Plaintiffs bring this action individually and on behalf of the following class of

4     individuals (the "putative class members") (collectively, "Plaintiffs"):

5             All current and former hourly employees of ExxonMobil Oil Corporation, Exxonlvlobii
              Pipeline Company, PBF Energy Limited, or Torrance Refining Company LLC, who
6             worked a 12-hour rotating shift at the Torrance refinery, distribution and pipeline
              facilities, since September 18, 2014.
              5.       Defendant ExxonMobil Oil Corporation is incorporated in Delaware and does business in
 8
      California. It is a "person" as defined by California Labor Code § 18 and by California Business and
9
      Professions Code § 17201. Defendant ExxonMobil Oil Corporation is an "employer" as that term is used
10
      in the California Labor Code and Wage Order 1-2001. ExxonMobil Oil Corporation's headquarters is in
11
      Irving, Texas.
12
              6.       Defendant ExxonMobil Pipeline Company is incorporated in Delaware and does business
13
      in California. It is a "person" as defined by California Labor Code § 18 and by California Business and
14
      Professions Code § 17201. Defendant ExxonMobil Pipeline Company is an "employer" as that term is
15
      used in the California Labor Code and Wage Order 1-2001. ExxonMobil Pipeline Company's
16
      headquarters is in Spring, Texas.
17
              7.       Defendant PBF Energy .Limited is incorporated in Canada and does business in
18
      California. It is a "person" as defined by California Labor Code § 18 and by California Business and
19
      Professions Code § 17201. Defendant PBF Energy Limited is an "employer" as that term is used in the
20
      California Labor Code and Wage Order 1-2001. PBF Energy Limited's headquarters is in Parsippany,
21
      New Jersey.
22
              8.       Defendant Torrance Refining Company LLC is incorporated in Delaware and does
23
      business in California. It is a "person" as defined by California Labor Code § 18 and by California
24
      Business and Professions Code § 17201. Defendant Torrance Refining Company LLC is an "employer"
25
      as that term is used in the California Labor Code and Wage Order 1-2001. Torrance Refining Company
26
      LLC's headquarters is in Parsippany, New Jersey.
27
              9.       The ExxonMobil Defendants owned and/or operated the refinery, distribution and
28
      pipeline facilities in or around Torrance, California, until approximately July 1, 2016. Plaintiffs are

                                                   2
                   CLASS ACTION COMPLAINT FOR DAMAGES, RESTITUTION AND INJUNCTIVE RELIEF
     Case 2:18-cv-09224-MWF-SS Document 1-1 Filed 10/26/18 Page 5 of 17 Page ID #:18
I     ignorant of the true names and capacities of Defendants sued herein as Does I through 10, inclusive, and

2 therefore sue these Defendants by such fictitious names. Plaintiffs will amend this Complaint to allege

3     Doe Defendants' true names and capacities when ascertained.

4            10.      On or about July 1, 2016, the PBF Defendants acquired the Torrance Refinery from the

5     ExxonMobil Defendants. Plaintiffs are ignorant of the true names and capacities of Defendants sued

6 herein as Does I through 10, inclusive, and therefore sue these Defendants by such fictitious names.

7 Plaintiffs will amend this Complaint to allege Doe Defendants' true names and capacities when

8 ascertained.

 9           11.      Plaintiffs are informed and believe and thereupon allege that, at all relevant times,

10    Defendants and each of them, directly or indirectly, or through an agent or any other person, employed

11 and/or exercised control over the wages, hours, and/or working conditions of Plaintiffs, and that

12    Defendants and each of them were the joint employers of Plaintiffs and/or alter egos of each other.

13                                                    VENUE

14            12.     Venue is proper based on the location of work performed by Plaintiffs in Los Angeles

15    County, the location of the Torrance refinery, distribution and pipeline facilities in Los Angeles County,

16 the performance of various contracts pertaining to working conditions at the Torrance refinery,

17    distribution and pipeline facilities by Defendants in Los Angeles County, as well as the location of the

18 commission of the acts alleged herein in Los Angeles County. The relief requested is within the

19    jurisdiction of this Court.

20                                          FACTUAL ALLEGATIONS

21            13.     Defendants have employed Plaintiffs and putative class members as operators at its

22 Torrance refinery, distribution and pipeline facilities. Because the oil refining, distribution, and

23 production process requires constant monitoring, operators work a continuous rotating shift during

24     which time they are never fully relieved from duty.

25            14.      Plaintiffs and the other operators are scheduled for and work 12-hour shifts, during the

26     entirety of which the ExxonMobil Defendants and PBF Defendants have required them to remain on

27 duty.

28            15.      Throughout their shifts, the ExxonMobil Defendants and the PBF Defendants have


                                                    3
                    CLASS ACTION COMPLAINT FOR DAMAGES, RESTITUTION AND INJUNCTIVE RELIEF
          Case 2:18-cv-09224-MWF-SS Document 1-1 Filed 10/26/18 Page 6 of 17 Page ID #:19
                 ii

      1     required Plaintiffs and the other operators to monitor the refining
                                                                                  process, respond to upsets and critical
      2     events, and maintain the safe and stable operation of their units.
                                                                                    In order to do so, Plaintiffs and the
      3     other operators are required to remain attentive, carry radios, and
                                                                                    be reachable at all times during their
      4     shifts. Plaintiffs are also required to remain in contact with superv
                                                                                   isors and other employees working in
      5     their unit throughout their shifts. As a result, Plaintiffs never receiv
                                                                                     e off-duty breaks because they are
     6     constantly and continuously responsible for their units.
     7                     Because operators are responsible for their units throughout
                                                                                                    their shifts, with no
     8     designated rest breaks or relief,Defendants have not author
                                                                          ized or permitted Plaintiffs to take off-duty
     9     rest breaks for every four-hour work period or major fraction thereo
                                                                                    f, as required by law.
 10                        Defendants do not have a policy or system for providing relief to Plaint
                                                                                                       iffs to allow them
 11        to take off-duty rest breaks.

12                         Defendants have not paid Plaintiffs an extra hour of wages for
                                                                                                  each work day during
13         which they are not provided the off-duty rest breaks to which they
                                                                                are entitled under California law.
14                         Defendants have also routinely failed to maintain complete and accura
                                                                                              te payroll records
15         for Plaintiffs showing, inter cilia, the gross and net wages
                                                                        earned, including wages for missed rest
16         breaks.

17                                                 CLASS ALLEGATIONS
18                        Named Plaintiffs seek, on their own behalf and on behalf of the putati
                                                                                                      ve class members,
19        unpaid wages owed as a result of Defendants' failure to authorize
                                                                                and permit rest periods as required by
20        law, plus all other benefits and relief provided by California's labor
                                                                                    laws and regulations based on sums
21        withheld from them by Defendants, plus additional penalties as
                                                                               provided by statute. Named Plaintiffs
22        also seek injunctive relief in the form of an order prohibiting the
                                                                                PBF Defendants from requiring their
nfl
Li        employees to work for work periods of more than four hours
                                                                                   or major fraction thereof without
24         authorizing or permitting an off-duty rest period. Named Plain
                                                                                    tiffs also seek restitution and
25        disgorgement of all sums wrongfully obtained by Defendants throug
                                                                                   h its unfair business practices in
26        violation of California Business and Professions Code sections
                                                                              17200 et seq., to prevent Defendants
27        from benefitting from its violations of law and/or acts of unfair compe
                                                                                  tition. Such sums recovered under
28        the Unfair Competition Law are equitable in nature and are not to
                                                                              be considered damages.


                      CLASS ACTION COMPLAINT FOR DAMAGES, RESTITUTIO
                                                                                N AND INJUNCTIVE RELIEF
     Case 2:18-cv-09224-MWF-SS Document 1-1 Filed 10/26/18 Page 7 of 17 Page ID #:20
1             21.      This action is appropriate for., class treatment pursuant to California Code of Civil
 2    Procedure section 382.

3             22.      The proposed class which Named Plaintiffs seek to represent is composed of all current

 4 and former hourly employees of ExxonMobil Oil Corporation, ExxonMobil Pipeline Company, PBF

 5    Energy Limited, or Torrance Refining Company LLC, who worked a 12-hour rotating shift at the

 6    Torrance refinery, distribution and pipeline facilities, since September 18, 2014.

 7            23.      The proposed class is estimated to include between 500 and 1,000 members. This

 8    proposed class is so numerous that joinder of all such persons is impracticable and the disposition of

 9    their claims as a class will benefit the parties and the Court.

10        '   24.      There is a well-defined commonality of interest in the questions of fact and law involving

11 and affecting the putative class members to be represented by Named Plaintiffs, in that all of these

12    employees have been hanned by Defendants' failure to provide rest periods as required by law.

13            25.      Common questions of fact and law involved in this action include the following:

14                     a.     Whether Defendants failed to authorize and permit Plaintiffs to take rest periods

15                            in accordance with applicable California law because they failed to relieve them

16                            of all work duties during their shifts;

17                     b.     Whether Defendants failed to keep complete and accurate records of wages for

18                            missed rest periods in accordance with applicable California law;

19                     d.     Whether Defendants maintain or have maintained common policies that failed to

20                            properly compensate Plaintiffs in accordance with applicable California law for

21                            missed rest periods;

22                     e.     Whether Defendants maintain or have maintained policies that adequately

23                            provided for off-duty rest periods, in accordance with the requirements of

24                            applicable California law;

25                     fT     What compensatory damages, injunctive' relief; and other equitable relief

26                            Plaintiffs are entitled to receive from Defendants; and

27                     g.     Whether Defendants' policies and practices constitute unlawful or unfair business

28                            practices under California's Unfair Competition Law.



                    CLASS ACTION COMPLAINT FOR DAMAGES, RESTITUTION AND INJUNCTIVE RELIEF
         Case 2:18-cv-09224-MWF-SS Document 1-1 Filed 10/26/18 Page 8 of 17 Page ID #:21
      1             26.     The claims alleged by Named Plaintiffs here
                                                                              in encompass the challenged practices and
      2     common courses of conduct of Defendants and
                                                                  are typical of those claims which could be alleg
                                                                                                                           ed by
      3     any member of the proposed class. Named Plain
                                                                  tiffs' claims arise out of the alleged courses of
                                                                                                                       conduct
      4     by Defendants and are based on the same lega
                                                              l theories as the claims of the putative class mem
                                                                                                                     bers. The
     5 legal issues as to which California laws are
                                                        violated by such conduct apply equally to Nam
                                                                                                                 ed Plaintiffs
     6      and the putative class members. Further, the
                                                               relief sought by Named Plaintiffs is typical
                                                                                                                 of the relief
     7      which would be sought by each member of the
                                                               proposed class if they were to file separate actio
                                                                                                                     ns.
     8             27.     Named Plaintiffs are proper representatives of
                                                                          the      proposed class because they will fairly
     9      and adequately represent and protect the inter
                                                             ests of all putative class members and because
                                                                                                                 there are no
 10         known conflicts of interest between Named Plain
                                                                 tiffs and any putative class members. Other curr
                                                                                                                       ent and
 11        former employees of Defendants are available
                                                                to serve as class representatives if the Naned
                                                                                                                     Plaintiffs
 12        are found to be inadequate.
 13                28.     The prosecution of separate actions by individu
                                                                                al members of the proposed class would
 14        create a risk of inconsistent and/or varying adju
                                                                dications with respect to the individual members
                                                                                                                        of the
 15        class, establishing incompatible standards of cond
                                                                 uct for Defendants, and resulting in the impairme
                                                                                                                           nt of
 16        putative class members' rights and the dispositi
                                                              on of their interests through actions to which they
                                                                                                                      are not
 17 parties. This action is manageable as a
                                                    class action because, compared with other
                                                                                                        methods such as
18         intervention or the consolidation of individual
                                                             actions, a class action is fairer and more efficient.
19                29.     Common issues predominate in that all of Plai
                                                                                ntiffs' claims arise out of Defendants'
20 failure to authorize or permit rest periods
                                                      as required by California law. A class actio
                                                                                                         n is superior to
21        other available methods for the fair and effic
                                                            ient adjudication of this controversy because
                                                                                                                the putative
22        class members have little or no interest in indi
                                                           vidu    ally controlling the prosecution of separate actio
                                                                                                                            ns
23 and individualized litigation would increase
                                                        the delay and expense to all parties and the
                                                                                                           court system.
24        Furthermore, it is desirable to concentrate the
                                                             litigation of the claims in this Court because the
                                                                                                                  practices
25        and procedures complained of occurred within
                                                             this Court's jurisdiction.
26               30.      Finally, Named Plaintiffs have retained attorneys
                                                                                who are competent and experienced in
27 class action litigation and they intend to
                                                    prosecute this action vigorously. Therefore,
                                                                                                         the interests of
28        putative class members will be fairly and adeq
                                                         uately protected by Named Plaintiffs and their
                                                                                                             counsel.

                                                    6
                    CLASS ACTION COMPLAINT FOR DAMAGE
                                                      S, RESTITUTION AND INJUNCTIVE RELI
                                                                                                           EF
      Case 2:18-cv-09224-MWF-SS Document 1-1 Filed 10/26/18 Page 9 of 17 Page ID #:22

1 11.                                 ALLEGATIONS OF NAMED PLAINTIFFS

                         Plaintiff Michelle Kendig works as a Head Operator in the tank farm/oil movement at the

3     Torrance refinery. She has worked at the Torrance refinery for approximately 21 years. She typically

4     works 12-hour shifts on a rotating shift schedule. Defendants have not provided Plaintiff Michelle

5     Kendig with rest breaks during which she is relieved of duty. Instead, throughout her shift, Defendants

6       have required her to monitor her unit, respond to upsets and critical events, and maintain the safe and

7       stable operation of her unit. Defendants have required her to remain attentive, carry a radio, and be

8       reachable at all times during her shift. During her shift, Plaintiff Michelle Kendig is subject to frequent

9       interruption by work-related radio calls and the continuous demands of her work based on the

10      requirements of her job. Defendants also have required Plaintiff Michelle Kendig to remain in contact

11      with supervisors and other employees working in the unit throughout her shift. As a result, Plaintiff

12      Michelle Kendig never receives off-duty breaks because she is constantly and continuously responsible

13      for her unit.

14                        Plaintiff Jim Kendig works as an Operator in the hydrotreater at the Torrance Refinery.

15      He has worked at the Torrance Refinery for approximately 25 years. He typically works 12-hour shifts

16      on a rotating shift schedule. Defendants have not provided Plaintiff Jim Kendig with designated rest

17      breaks during which he is relieved of duty. Instead, throughout his shift, Defendants have required him

18      to monitor his unit, respond to upsets and critical events, and maintain the safe and stable operation of

19       his unit. Defendants have required him to remain attentive, carry a radio, and be reachable at all times

20       during his shift. During his shift, Plaintiff Jim Kendig is subject to frequent interruption by work-related

21       radio calls and the continuous demands of his work based on the requirements of his job. Defendants

22       have also required Plaintiff Jim Kendig to remain in contact with supervisors and other employees

23       working in their unit throughout his shift. As a result, Plaintiff Jim Kendig never receives off-duty

 24      breaks because he is constantly and continuously responsible for his unit.

 25      I/I

 26      I/I

 27      I/I

 28      I/I



                        CLASS ACTION COMPLAINT FOR DAMAGES, RESTITUTION AND INJUNCTIVE RELIEF
         Case 2:18-cv-09224-MWF-SS Document 1-1 Filed 10/26/18 Page 10 of 17 Page ID #:23
     I                                                 FIRST CAUSE OF ACTION
     2                                 FAILURE TO AUTHORIZE AND PERMIT REST PERIO
                                                                                                    DS
     3                                            (Lab. Code § 226.7; Wage Order 1-2001)
     4                        (By All Named Plaintiffs and the Putative Class Members Against
                                                                                                 All Defendants)
     5              33.       Named Plaintiffs repeat and reallege each and every allegation contai
                                                                                                     ned in paragraphs 1
     6     through 32 above as if repeated here in full.

     7              34.       California Labor Code sections 226.7 and Wage Order 1-2001,
                                                                                                   subd. 12(A), require
     8 employers to authorize and permit employees to take an off-du
                                                                             ty, uninterrupted 10-minute rest period
     9     for every four hours of work or major fraction thereof Under both
                                                                                 California Labor Code section 226.7
 10        and Wage Order 1-2001 section 12(B), if an employer fails to
                                                                               provide an employee a rest period in
 11        accordance with applicable California law, the employer must pay
                                                                                  the employee one hour of pay at the
12 employee's regular rate of compensation for each day in which
                                                                                 the required rest periods were not
13 provided.

14                 35.       Employers must authorize and permit employees to take 10 minut
                                                                                                   es in rest breaks for
15        shifts lasting more than three and half hours and up to six hours, 20
                                                                                  minutes for shifts lasting more than
16        six hours and up to 10 hours, and 30 minutes for shifts lasting more
                                                                                      than 10 hours. See Brinker Rest.
17        Corp.   i'.   Superior Court, 53 Cal. 4th 1004, 1009 (2012). During the requir
                                                                                         ed rest periods,    employers
18        must relieve their employees of all duties and relinquish any contro
                                                                                   l over how employees spend their
19 break time, including the obligation that an employee remai
                                                                              n on call. Augustus v. ABM Security
20        Services, Inc., No. S224853, 2016 WL 7407328, at *1 (Cal. Dec. 22,
                                                                                  2016).
21                36.        Plaintiffs and the putative class members regularly worked for Defen
                                                                                                    dants for periods of
22        more than three and one-half hours and up to six hours when they
                                                                                 were not authorized or permitted to
23 take a 10-minute rest break, more than six hours and up to 10
                                                                            hours when they were not authorized or
24        permitted to lake two 10-minute rest breaks, and more than 10 hours
                                                                                   when they were not authorized or
25        permitted to take three 10-minute rest breaks.

26                37.       Defendants have a policy or practice of failing to authorize and
                                                                                                 permit Plaintiffs and
27        putative class members to take the rest periods to which they are entitle
                                                                                   d under California law.
28                38.       Defendants have a policy and practice of failing to pay Plaintiffs
                                                                                                 and the putative class

                                                        S
                        CLASS ACTION COMPLAINT FOR DAMAGES, RESTITUTION AND INJUN
                                                                                             CTIVE RELIEF
     Case 2:18-cv-09224-MWF-SS Document 1-1 Filed 10/26/18 Page 11 of 17 Page ID #:24

 1     members who were not provided with a rest period as required an additional one hour of compensation

 2     at each employee's regular rate of pay.

               39.      As a result of Defendants' unlawful practices, Named Plaintiffs and putative class

 4 members have sustained economic damages, including, but not limited to, unpaid wages and lost

 5     interest, in an amount to be established • at trial, and are entitled to recover economic and statutory

 6     damages and penalties and other appropriate relief from Defendants' violations of the California Labor

 7     Code and Wage Order 1-2001.

 8             WHEREFORE, Plaintiffs pray for judgment as set forth herein below.

 9                                               SECOND CAUSE OF ACTION

10                              FAILURE TO FURNISH ACCURATE WAGE STATEMENTS
11                                          (Lab. Code § 226; Wage Order 1-2001)
12                      (By All Named Plaintiffs and the Putative Class Members Against All Defendants)
13             40.      Named Plaintiffs reallege and incorporate by reference paragraphs 1 through 39, above,
14     as though fully set forth herein.

15             41.      Named Plaintiffs are informed and believe that, at all relevant times, Defendants have

16 knowingly and intentionally failed to furnish Named Plaintiffs and the putative class members with

17 complete and accurate itemized statements, as required by California Labor Code section 226(a). The

18 wage statements, among other things, failed to accurately provide the gross or net wages earned,

19 including the required premium wages earned for missed rest periods, as required by California Labor

20     Code sections 226(a)(1) and (2).

21            42.       As a result of the Defendants' conduct as alleged above, Named Plaintiffs and the
22 putative class members are each entitled under California Labor Code section 226(e) to recover the

23     greater of actual damages or $50 for the initial pay period in which a violation occurred and $100 for

24     each subsequent pay period in which Defendants failed to comply with the statute, up to a maximum of

25 1 $4,000 per employee.

26            WHEREFORE, Named Plaintiffs pray for judgment as set forth herein below.
27    I/I

28 I//I



                     CLASS ACTION COMPLAINT FOR DAMAGES, RESTITUTION AND INJUNCTIVE RELIEF
     Case 2:18-cv-09224-MWF-SS Document 1-1 Filed 10/26/18 Page 12 of 17 Page ID #:25

                                                  THIRD CAUSE OF ACTION

2                                            PRIVATE ATTORNEYS GENERAL ACT

3                                                    (Lab. Code § 2698 et seq.)

4                       (By All Named Plaintiffs and the Putative Class Members Against the PBF Defendants)

 5               43.      Named Plaintiffs reallege and incorporate by reference paragraphs 1 through 42, above,

 6    as though frilly set forth herein.

 7               44.      Each of the Named Plaintiffs is an "aggrieved employee" within the meaning of

 8 California Labor Code § 2699(c), and a proper representative to bring a civil action on behalf of
 9 himself/herself and other current and former employees of the PBF Defendants pursuant to the

10 procedures specified in California Labof Code § 2699.3, because Plaintiffs was employed by the PBF
      Defendants and the alleged violations of the California Labor Code were committed against Plaintiffs.

12               45.      The California Private Attorneys General Act of 2004, Labor Code § 2698 et seq.

13    ("PAGA"), provides that "[n]otwithstanding any other provision of law, any provision of this code that

14 provides for a civil penalty to be assessed and collected by the Labor and Workforce Development

15 Agency         ...   for a violation of this code, may, as an alternative, be recovered through a civil action

16    brought by an aggrieved employee on behalf of himself or herself and other current or former employees

17      . ."   Lab. Code § 2699(a).

18               46.      Named Plaintiffs allege, on behalf of themselves and other current and former employees

19    of the PBF Defendants, that the PBF Defendants have violated, among other statutes and regulations,

20    California Labor Code sections 226 and 226.7 and Wage Order 1-2001.

21               47.      Pursuant to Labor Code § 2699(a) Plaintiffs seek to recover civil penalties, as otherwise

22    provided by statute, for which the PBF Defendants are liable as a result of the foregoing violations of

23    the Labor Code sections in an amount to be proven at trial, including, but not limited to, penalties under

24 Labor Code sections 226.3, 558, and 2699(f) and Wage Order 1-2001. Plaintiffs are also entitled to an

25    award of reasonable attorneys' fees and costs pursuant to Labor Code § 2699(g)(1).

26               48.       Named Plaintiffs are in the process of exhausting their administrative remedies as

27 required by Labor Code section 2699.3(a). Named Plaintiffs have provided written notice to the Labor

28 and Workforce Development Agency ("LWDA") and the PBF Defendants as to the claims alleged

       herein, namely, the specific provisions of the California Labor Code, among other state statutes and
                                                        10
                        CLASS ACTION COMPLAINT FOR DAMAGES, RESTITUTION AND INJUNCTIVE RELIEF
     Case 2:18-cv-09224-MWF-SS Document 1-1 Filed 10/26/18 Page 13 of 17 Page ID #:26

 I regulations, that the PBF Defendants are alleged to have violated, as well as the facts and theories

2 supporting those violations. When Plaintiffs' administrative remedies are exhausted, Plaintiffs will

 3 amend the Complaint.

 4                                             FOURTH CAUSE OF ACTION

 5                            UNFAIR BUSINESS PRACTICE AND UNFAIR COMPETITION

 6                                            (Bus. & Prof. Code § 17200 et seq.)

 7                    (By All Named Plaintiffs and the Putative Class Members Against All Defendants)

 8            49.     Named Plaintiffs reallege and incorporate by reference paragraphs 1 through 48, above,

 9    as though fully set forth herein.

10            50.      This claim is brought by the Named Plaintiffs on behalf of themselves, the putative Class,

11    and the general public, pursuant to Business and Professions Code § 17200 ci seq.

12            51.      The California Unfair Competition Law ("UCL"), Business and Professions Code section

13    17200 et seq., defines unfair competition to include any unlawful, unfair, or fraudulent business act or

14    practice. The UCL "borrows violations" from other statutes and authorizes any person who has suffered

15    injury in fact and who has lost money or property as a result of such unfair business practices to bring an

16    action for relief under the statute.

17            52.      Plaintiffs are "persons" within the meaning of Business and Professions Code § 17204,

18 with standing to bring this suit for injunctive relief, restitution, disgorgement, and other appropriate

19    equitable relief on behalf of all similarly-situated employees and on behalf of the general public.

20            53.      Labor Code § 90.5(a) sets forth the public policy of this State to enforce minimum labor

21    standards vigorously, to ensure that employees are not required or permitted to work under substandard

22    and unlawful conditions, and to protect employers who comply with the law from those who attempt to

23    gain a competitive advantage by failing to comply with minimum labor standards.

24            54.      Through the conduct alleged herein, Defendants have acted contrary to these public

25    policies, have violated specific provisions of the Labor Code, and have engaged in other unlawful and

26    unfair business practices in violation of Business and Professions Code § 17200 ci seq., depriving

27    Named Plaintiffs, the putative class members, and other interested persons of rights, benefits, and

28    privileges guaranteed to all employees in California.


                                                    II
                    CLASS ACTION COMPLAINT FOR DAMAGES, RESTITUTION AND INJUNCTIVE RELIEF
     Case 2:18-cv-09224-MWF-SS Document 1-1 Filed 10/26/18 Page 14 of 17 Page ID #:27
            U

                55.      Beginning on an exact date unknown to Named Plaintiffs, but since at least the four years
 2     preceding the filing of this Complaint and up to the present, Defendants have committed acts of unfair

 3 competition proscribed by the UCL, including the acts and practices alleged herein. Defendants have

 4     engaged in unlawful and unfair business practices including, but not limited to, violations of:

 5              a.       California Labor Code sections 226.7 (rest periods);

 6              b.       California Labor Code section 226 (failure to furnish accurate wage statements); and
 7              C.       Wage Order No. 1-2001 (rest periods).

 8              56.      Named Plaintiffs are informed and believe, and thereupon allege, that by engaging in the

 9 unfair and unlawful business practices alleged herein, Defendants were able to lower their labor costs

10 and thereby obtain a competitive advantage over law-abiding employers with whom they compete, in

11     violation of the UCL.

12              57.      Defendants' violations of these laws serve as unlawful predicate acts that resulted in
13     economic harm and injury in fact to Named Plaintiffs and putative class members for purposes of the

14 UCL and the remedies provided therein. As a direct and proximate result of their unfair business

15     practices, Defendants received and continues to hold ill-gotten gains belonging to Named Plaintiffs and

16     the putative class members and Defendants have profited in that amount from their unlawful practices.

17              58.      Business and Professions Code section 17203 provides that a court may restore to any

18 person in interest any money or property which may have been acquired by means of such unfair

19     competition and order disgorgement of all profits gained by operation of the unfair business practices.

20 Named Plaintiffs and the putative class members are entitled to restitution pursuant to Business and

21 Professions Code sections 17203 and 17208 for all wages and other monies, excluding penalties

22 provided under the California Labor Code, unlawfully withheld from them since the four years

23    preceding the filing of this Complaint and up to the present.

24              59.      Named Plaintiffs' success in this action will enforce important rights affecting the public
25    interest and, in that regard, they sue individually and on behalf of other similarly situated employees.

26 Named Plaintiffs therefore seek restitution of all lost wages and work benefits, plus interest,

27    disgorgement of all profits that Defendants have enjoyed as a result of their unfair and unlawful business

28    practices, and any other relief to which they and putative class members are entitled under the UCL.



                      CLASS ACTION COMPLAINT FOR DAMAGES, RESTITUTION AND INJUNCTIVE RELIEF
     Case 2:18-cv-09224-MWF-SS Document 1-1 Filed 10/26/18 Page 15 of 17 Page ID #:28
 I                     WHEREFORE, Named Plaintiffs pray for judgment as set forth herein below.

 2                                                     PRAYER FOR RELIEF

 3            Plaintiffs pray for relief as follows:

 4            1.      For an order certifying the First, Second, and Fourth Causes of Action as a class action;

 5            2.      For an order designating Named Plaintiffs as class representatives with respect to the

 6 I certification of the First, Second, and Fourth Causes of Action as a class action;

 7            3.      For an order designating Named Plaintiffs' counsel of record as class counsel with respect

 8 Ito the certification of the First, Second, and Fourth Causes of Action as a class action;

 9            4.      For an award of all unpaid wages due to Named Plaintiffs and putative class members

10 I during the statutory period as defined by the Court at the time of certification;

11            5.      For an award of one hour of pay at each employee's regular rate of pay for each work day

12 during which they were not provided with the requisite rest periods in accordance with California law

13 I during the statutory period as defined by the Court at the time of certification;

14            6.      For an award of damages pursuant to California Labor Code section 226(e);

15           7.        For an award of statutory and civil penalties pursuant to California Labor Code section

ri         equal to the penalties provided in Labor Code §§ 226.3, 558, and 2699(f) and Wage Order 1-2001

17        pursuant to California Business & Professions Code section 17206;

18            8.       For an order to pay restitution to Plaintiffs and putative class members as a result of

19    Defendants' unlawful activities, pursuant to Business and Professions Code section 17203;

20           9.        For preliminary and permanent injunctive relief enjoining the PBF Defendants from

21                the relevant provisions of the California Labor Code and the IWC Wage Orders, and from

22                in the unlawful business practices complained of herein;

23            10. For an award of disgorgement of profits and all other appropriate equitable relief, as

24     authorized by California Business & Professions Code section 17203;

25            11.      For declaratory relief

26            12. For prejudgment and postjudgmeht interest on all sums awarded;

27            13. For an award of attorneys' fees and costs incurred in the filing and prosecution of this

28     action, as provided by Labor Code sections 226(e), 226(h) and 2699, California Code of Civil Procedure

       section 1021.5 and any other appropriate statutes;

                    CLASS ACTION COMPLAINT FOR DAMfi            RESTITUTION AND INJUNCTIVE RELIEF
     Case 2:18-cv-09224-MWF-SS Document 1-1 Filed 10/26/18 Page 16 of 17 Page ID #:29

.1.         14.    For costs of suit; and

2           15. For such other and further relief as the Court may deem proper and just.

3     Dated: September 18, 2018                        GILBERT & SACKMAN, A Law Corporation

4
                                                       By:
5             .                                        Joshua F. Young
                                                       Attorneys for Plaintiffs
6

 7      .    ......   .   ....    ......    ..    .




 8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                  14
                  CLASS ACTION COMPLAINT FOR DAMAGES, RESTITUTION AND INJUNCTIVE RELIEF
     Case 2:18-cv-09224-MWF-SS Document 1-1 Filed 10/26/18 Page 17 of 17 Page ID #:30

                                          DEMAND FOR JURY TRIAL

2            Named Plaintiffs Michelle Kendig andJim Kendig, individually and on behalf of all similarly

3     situated current and former employees of Defendants, hereby request a jury trial on all claims so triable.

4

5 Dated: September 18, 2018                                Respectfully submitted,

6                                                          GILBERT & SACKMAN
                                                           A Law Corporation
 7

8
                                                           By:
 9                                                         Joshua F. Young
                                                           Attorneys for Plaintiffs
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                  15
                  CLASS ACTION COMPLAINT FOR DAMAGES, RESTITUTION AND INJUNCTIVE RELIEF
